PER CURIAM.
The Board of Governors of The Florida Bar has filed in this Court the following *688recommendation for reinstatement to The Florida Bar of Wallace R. Smith:
“This cause came on for consideration and review by the Board of Governors of The Florida Bar pursuant to the report of its referee and the record of proceedings before him.
“Upon consideration of the referee’s report and record, the referee’s findings and recommendations were confirmed by the Board of Governors. Accordingly, it is recommended that the Petitioner, Wallace R. Smith, be reinstated to membership in good standing in The Florida Bar.”
Upon consideration of the above recommendation and the referee’s report confirmed thereby, it is
Ordered that Wallace R. Smith be and he is reinstated to membership in The Florida Bar.
It is so ordered.
ERVIN, C. J., and DREW, CARLTON, ADKINS and BOYD, JJ., concur.